PER CURIAM.
Whether restitution should be made of money paid in the progress of judicial procedure, where the interests of the parties defendant are or may be diverse, depends, oftentimes, on a question of fact. Perhaps a case might be so plain as to warrant this court in directing restitution in the court below, hut this is not such a case. This application should be m¿de to the circuit court We do not, in the present hearing, pass upon any question *764relating to the merits of such application. The judgment already entered in this cause is amended to read as follows.-, The decree of the circuit court is reversed, and the case remanded, with directions to dismiss the bill with costs. This court reserves to the defendants, John A. Andrews et ah, liberty to file in the circuit court a petition for restitution of the sum paid by them to the complainants under, the decree of the said circuit court of May 13, 1893, or to adopt other appropriate methods for presenting their claim for restitution, and to proceed thereon as that court may determine.